ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_02_EN.txt.                      168




                                   SEPARATE OPINION OF JUDGE OWADA



                        1. I voted in favour of the Judgment as a whole, including subpara-
                     graphs (2) and (3) of the operative paragraph (para. 524), which con-
                     cluded that both the principal claim of Croatia and the counter‑claim of
                     Serbia, respectively alleging that the other Party had violated the Conven-
                     tion on the Prevention and Punishment of the Crime of Genocide, have
                     not been established, but voted against subparagraph (1) of the operative
                     paragraph of the Judgment, which rejects the ratione temporis jurisdic-
                     tional objection raised by Serbia in the present case.
                        2. It is to be recalled that in its earlier Judgment in the present case
                     concerning Application of the Convention on the Prevention and Punish‑
                     ment of the Crime of Genocide (Croatia v. Serbia) (I.C.J. Reports 2008,
                     p. 412) at its preliminary objections phase in 2008 (hereinafter “2008 Judg-
                     ment”), the Court, while rejecting the first preliminary objection submit-
                     ted by Serbia, as well as the third preliminary objection submitted by
                     Serbia, found that “the second preliminary objection submitted by the
                     Republic of Serbia does not, in the circumstances of the case, possess an
                     exclusively preliminary character” (ibid., p. 466, para. 146). This latter
                     finding of the Court in subparagraph (4) of the operative paragraph 146
                     was made in accordance with paragraph 7 of Article 79 of the Rules of
                     Court, amended in 1978 (which corresponds to the present Article 79,
                     paragraph 9, of the current Rules of Court), and applicable to the present
                     case at the time of the filing of the Application by Croatia in 1999.
                        3. The language employed in this finding of the 2008 Judgment is taken
                     from the provisions of Article 79, paragraph 7, of the 1978 Rules of Court,
                     which were first introduced in the Rules of Court in 1972 when a major revi-
                     sion of the Rules of Court was effected. This revision of 1972 replaced the
                     language of the original provision of Article 62, paragraph 5, in the old Rules
                     of Court. (The revised language of the 1972 revision had subsequently been
                     retained unchanged at the time of the 1978 revision of the Rules of Court as
                     its Article 79, paragraph 7, which was applicable to the present case.)
                        4. The original Article 62, paragraph 5, which had been consistently
                     maintained since the days of the Permanent Court of International Jus-
                     tice, provided as follows :
                             “After hearing the parties the Court shall give its decision on the
                           objection or shall join the objection to the merits. If the Court over-
                           rules the objection or joins it to the merits, it shall once more fix
                           time‑limits for the further proceedings.”
                       5. The legal effects of the change in the 1972 revision on the language of
                     the provision in question are not so apparent from the language intro-

                     169




7 CIJ1077.indb 334                                                                                     18/04/16 08:54

                     169 	 application of genocide convention (sep. op. owada)

                     duced, especially in terms of whether it was meant to effect a substantive
                     modification of the procedure to be followed by the Court or whether it
                     was meant to be a purely drafting change without affecting the procedure
                     to be followed. A careful examination of the circumstances surrounding
                     this change, especially of the lively discussions that ensued on this issue of
                     the joinder of the preliminary objections at the time of the Judgment in the
                     Barcelona Traction, Light and Power Company, Limited (Belgium v. Spain)
                     case at its Second Phase in 1970 (see, e.g., opinions attached to that Judg-
                     ment by Judges Morelli, Tanaka, and Fitzmaurice) together with the
                     examination of the unpublished travaux preparatoires of the 1972 revision
                     of the Rules of Court, leads me to the conclusion that it was those discus-
                     sions which triggered this change and that the change was designed with a
                     view to giving the Court a greater degree of flexibility in dealing with the
                     issue of preliminary objections than had hitherto been the case, in the face
                     of conflicting positions expressed within the membership of the Court on
                     how to deal with the issue of the joinder of preliminary objections to the
                     merits. As one learned author suggested, the use of the new formula “the
                     objection does not possess, in the circumstances of the case, an exclusively
                     preliminary character” (current Rules of Court, Art. 79, para. 9)
                           “[was an attempt] to satisfy those [judges] who felt that certain objec-
                           tions [to jurisdiction and to admissibility] do possess, at least in prin-
                           ciple, an intrinsically preliminary character” (Shabtai Rosenne, The
                           Law and Practice of the International Court, 1920-2005, Vol. II,
                           p. 889).
                     However, the issue of the legal effect of the solution adopted upon
                     the Court’s procedure at the merits stage has been left unresolved as a
                     “puzzle” not spelled out in the revised formulation of the Rule :
                              “The puzzle which the new Rule sets is whether the effect of the
                           new formulation is to abolish completely the option of joining an
                           objection to the merits, in that way wiping out a virtually consistent
                           case law itself corresponding to a widely felt need, or whether the
                           holding in a judgment that the objection does not, in the circum-
                           stances possess an exclusively preliminary character simply means
                           that at that stage it is not accepted as a preliminary objection. In that
                           event such a finding could be the equivalent of joining it to the merits,
                           perhaps in the technical sense of a plea in bar, if the party raising that
                           objection were to be so minded, and requiring the Court to reach a
                           decision on it before discussing the merits, which nonetheless would
                           have been fully aired in the written pleadings.” (Ibid., pp. 889-890.)


                        6. An authoritative interpretation given by the Court on this point in
                     subsequent decisions involving this issue came with the case concerning
                     Military and Paramilitary Activities in and against Nicaragua (Nicaragua
                     v. United States of America) (I.C.J. Reports 1986, p. 14), and the case

                     170




7 CIJ1077.indb 336                                                                                      18/04/16 08:54

                     170 	 application of genocide convention (sep. op. owada)

                     concerning Land and Maritime Boundary between Cameroon and Nigeria
                     (Cameroon v. Nigeria) (I.C.J. Reports 1998, p. 275). The Judgment in the
                     former case summarizes the rationale of the change in the new Rule on
                     this point as follows :
                           “in particular where the Court, if it were to decide on the objection,
                           ‘would run the risk of adjudicating on questions which appertain to
                           the merits of the case or of prejudging their solution’ [Panevezys‑­
                           Saldutiskis Railway, P.C.I.J., Series A/B, No. 75, p. 56]. If this power
                           was exercised, there was always a risk, namely that the Court would
                           ultimately decide the case on the preliminary objection, after requir-
                           ing the parties fully to plead the merits, — and this did in fact occur
                           (Barcelona Traction, Light and Power Company, Limited, Second
                           Phase, I.C.J. Reports 1970, p. 3). The result was regarded in some
                           quarters as an unnecessary prolongation of an expensive and time‑­
                           consuming procedure.
                           �����������������������������������������������������������������������������������������������������������������
                               The solution of considering all preliminary objections immediately
                           and rejecting all possibility of a joinder to the merits had many advo-
                           cates and presented many advantages. In the Panevezys‑Saldutiskis
                           Railway case, the Permanent Court defined a preliminary objection
                           as one ‘submitted for the purpose of excluding an examination by the
                           Court of the merits of the case, and being one upon which the Court
                           can give a decision without in any way adjudicating upon the merits’
                           (P.C.I.J., Series A/B, No. 76, p. 22). If this view is accepted then of
                           course every preliminary objection should be dealt with immediately
                           without touching the merits, or involving parties in argument of the
                           merits of the case . . . However that does not solve all questions of
                           preliminary objections, which may, as experience has shown, be to
                           some extent bound up with the merits. The final solution [was thus]
                           adopted in 1972, and maintained in the 1978 Rules . . .” (Military and
                           Paramilitary Activities in and against Nicaragua (Nicaragua v. United
                           States of America), Merits, Judgment, I.C.J. Reports 1986, p. 30,
                           paras. 39‑40.)

                        7. Although this explanation of the rationale for the change would
                     seem to fall short of giving a complete answer to the “puzzle”, it is my
                     considered view that what all this amounts to in the context of the present
                     case is that under the new 1978 Rule of Article 79, paragraph 7 (currently
                     Article 79, paragraph 9), the Court, by declaring in the operative part of
                     its 2008 Judgment with its binding force upon the Parties that “the second
                     preliminary objection submitted by the Republic of Serbia does not, in
                     the circumstances of the case, possess an exclusively preliminary charac-
                     ter” (2008 Judgment, p. 466, para. 146, subpara. (4)), is in effect making
                     a decision binding on the Parties, as well as on the Court itself, that
                     “because [the issues raised in the preliminary objection in question] con-

                     171




7 CIJ1077.indb 338                                                                                                                              18/04/16 08:54

                     171 	 application of genocide convention (sep. op. owada)

                     tain both preliminary aspects and other aspects relating to the merits,
                     they will have to be dealt with at the stage of the merits” (Military and
                     Paramilitary Activities in and against Nicaragua (Nicaragua v. United
                     States of America), Merits, Judgment, I.C.J. Reports 1986, p. 31, para. 41).
                     

                      8. More specifically in the context of the present case, the 2008 Judg-
                     ment explains the reasons for this decision as follows :
                              “As set out above, Serbia’s preliminary objection, as stated in its
                           final submission 2 (a), is presented as relating both to the jurisdiction
                           of the Court and to the admissibility of the claim. The title of juris-
                           diction relied on by Croatia is Article IX of the Genocide Convention,
                           and the Court has established above that Croatia and Serbia were
                           both parties to that Convention on the date on which proceedings
                           were instituted (2 July 1999). Serbia’s contention is however that the
                           Court has no jurisdiction under Article IX, or that jurisdiction cannot
                           be exercised, so far as the claim of Croatia concerns ‘acts and omis-
                           sions that took place prior to 27 April 1992’, i.e., that the Court’s
                           jurisdiction is limited ratione temporis. Serbia advanced two reasons
                           for this : first, because the earliest possible point in time at which the
                           Convention could be found to have entered into force between the
                           FRY and Croatia was 27 April 1992 ; and secondly, because ‘the Gen-
                           ocide Convention including the jurisdictional clause contained in its
                           Article IX cannot be applied with regard to acts that occurred before
                           Serbia came into existence as a State’, and could thus not have become
                           binding upon it. Serbia therefore contended that acts or omissions
                           which took place before the FRY came into existence cannot possibly
                           be attributed to the FRY.” (2008 Judgment, p. 457, para. 121 ; empha-
                           sis in the original.)

                        9. Among the reasons for the decision of the Court on this point,
                     though the 2008 Judgment (paras. 120 et seq.) does not exhaustively refer
                     to all the elements raised by the Parties in the context of the second pre-
                     liminary objection of Serbia, it specifies, referring to one of the relevant
                     elements, as follows :
                              “In its preliminary objections Serbia contended that ‘[a]cts or omis-
                           sions which took place before the FRY came into existence cannot
                           possibly be attributed to the FRY’ ; it denies that Croatia has been
                           able to demonstrate that the FRY was a State in statu nascendi, and
                           argues that that concept is ‘evidently not appropriate for this case’.
                           At the hearings it argued that the requirements of Article 10, para-
                           graph 2, of the ILC Articles on State Responsibility are not fulfilled
                           in respect of the claims made by Croatia against Serbia in the present
                           case. It contended that Croatia has been unable to specify an identi-
                           fiable ‘insurrectional or other movement’ in the territory of the SFRY

                     172




7 CIJ1077.indb 340                                                                                      18/04/16 08:54

                     172 	 application of genocide convention (sep. op. owada)

                           as one that established the FRY which would fall within the definition
                           of that Article.

                              In so far as Article 10, paragraph 2, of the ILC Articles on State
                           Responsibility reflects customary international law on the subject, it
                           would necessarily require the Court, in order to determine if that rule
                           is applicable to the present case and for purposes of a possible applica‑
                           tion, to enter into an examination of factual issues concerning the events
                           leading up to the dissolution of the SFRY and the establishment of the
                           FRY. The Court notes further that for it to determine whether, prior
                           to 27 April 1992, the FRY was a State in statu nascendi for purposes
                           of the rule invoked would similarly involve enquiry into disputed mat-
                           ters of fact. It would thus be impossible to determine the questions raised
                           by the objection without to some degree determining issues properly
                           pertaining to the merits.” (2008 Judgment, p. 459, paras. 126‑127 ;
                           emphasis added.)
                       10. It is based on these reasonings that the 2008 Judgment concludes :

                           “[i]n order to be in a position to make any findings on each of these
                           issues [of the Court’s jurisdiction to determine whether breaches of
                           the Genocide Convention were committed in the light of the facts that
                           occurred prior to the date on which the FRY came into existence as
                           a separate State and of admissibility of the claim in relation to those
                           facts], the Court will need to have more elements before it” (ibid.,
                           p. 460, para. 129 ; emphasis added).
                        11. In view of these circumstances, it is my opinion that the present
                     Judgment has failed to carry out the task assigned to the Court by this
                     instruction of the 2008 Judgment. While the Judgment expends more
                     than 40 paragraphs in this section on jurisdiction and admissibility, much
                     of it dealing with an extensive discussion on what Article IX is not about,
                     such as the general issue of genocide under general international law,
                     which obviously cannot confer title to jurisdiction under the Convention
                     upon the Court, it has not addressed in substance all the issues that it
                     should be concerned with, such as the analysis from the legal and factual
                     points of view, of the doctrine of State succession in respect of interna-
                     tional responsibility as argued by the Parties in support of or against the
                     exercise of jurisdiction ratione temporis by the Court within the scope of
                     the compromissory provision of Article IX of the Convention. These are
                     the issues that the Court declared that it could not go into at the stage of
                     preliminary objections but which should be examined in the context of
                     the merits of the case, to the extent necessary for the purpose of determin-
                     ing the scope of the jurisdiction ratione temporis conferred by the Parties
                     upon the Court under Article IX. In my view, this examination is the sole
                     relevant point that has been assigned to the Court to examine at this
                     stage, in order to ascertain the legal basis for the existence vel non of the

                     173




7 CIJ1077.indb 342                                                                                       18/04/16 08:54

                     173 	 application of genocide convention (sep. op. owada)

                     consent of the parties under the Convention, which alone constitutes the
                     basis for conferring jurisdiction on the Court in relation to this second
                     objection of the Respondent.

                         12. In dealing with those core issues of jurisdiction ratione temporis
                      raised by the Respondent in its second preliminary objection, the present
                      Judgment refers to three distinct arguments advanced by the Applicant at
                      the merits phase of the present case. They are (a) the contention that the
                      Genocide Convention, providing for erga omnes obligations, has retro­
                     active effect ; (b) the contention that what came to emerge as the Federal
                      Republic of Yugoslavia (hereinafter “FRY”) during the period 1991‑1992
                      was an entity in statu nascendi born out of the then existing Socialist
                     ­Federal Republic of Yugoslavia (hereinafter “SFRY”) in the sense of Arti-
                      cle 10, paragraph 2, of the ILC Articles on the Responsibility of States for
                      Internationally Wrongful Acts (hereinafter “ILC Articles on State
                      Responsibility”) ; and, (c) as an alternative to (b) above, the contention
                      that the law of State succession in respect of international responsibility is
                      applicable under the specific circumstances of the situation surrounding
                      the SFRY and the FRY, where a special link existed between the SFRY
                      and the FRY.
                         13. With respect to the arguments advanced by the Applicant in its
                      contentions (a) and (b), the Judgment offers a careful analysis in sub-
                      stance, and has come out with the conclusion that there is no valid basis,
                      as a matter of law, that can provide the Court with jurisdiction rati‑
                      one temporis to entertain the present case, in so far as it relates to acts
                      that took place before 27 April 1992, the date on which the Respondent
                     declared its independence to become a party to the Genocide Convention.
                     It must be noted that these conclusions of the Court have been reached as
                     a matter of a legal analysis of the claimed principles of law applicable to
                     the present case, without going into a detailed analysis of the surrounding
                     facts relating to the alleged events as claimed by the Applicant.
                         14. With regard to arguments advanced by the Applicant in its conten-
                     tion (c), by contrast, the Judgment has refrained from engaging in a par-
                      allel legal analysis into the validity in international law of the claimed
                      principles as a source of the applicable law.
                         15. It is interesting to observe that the substantive examination of the
                      facts surrounding the events which took place during the period prior to
                      27 April 1992 reveals, subsequently in a section which follows the section
                      on jurisdiction and admissibility where the Judgment has somewhat cate-
                      gorically concluded without any examination of these facts and therefore in
                      my view without offering any factual or legal basis for so concluding, that
                      “to the extent that the dispute concerns acts said to have occurred before
                      [27 April 1992], it also falls within the scope of Article IX” (Judgment,
                      para. 117). It seems surprising that the Judgment came to this conclusion
                      without even a preliminary examination of “the facts that occurred prior to
                      the date on which the FRY came into existence as a separate State”, as
                      prescribed by the 2008 Judgment (2008 Judgment, p. 460, para. 129).

                     174




7 CIJ1077.indb 344                                                                                     18/04/16 08:54

                     174 	 application of genocide convention (sep. op. owada)

                        16. Indeed, even a cursory examination of the material contained in
                     Section V of the Judgment dealing with the “Consideration of the Merits
                     of the Principal Claim” persuades us that all of the requirements men-
                     tioned in the three‑stage process listed in paragraph 112 have to be exam-
                     ined in order for the Court to be able to decide on the applicability vel non
                     of the law of State succession in respect of international responsibility as
                     a plausible basis for establishing the jurisdiction of the Court to deter-
                     mine whether Serbia is responsible for violations of the Convention. If
                     one examines each of these requirements in the context of the facts of the
                     case, it seems clear that the attempt of the Applicant has to fail at the first
                     stage of this process, to the extent that the acts relied on by Croatia, even
                     assuming that they were committed by the SFRY, were found not to fall
                     within the category of acts contrary to the Convention. As this is the legal
                     basis on which the Judgment has come to its final conclusion on the mer-
                     its of this case, it can only do so after it has satisfied itself that it has
                     jurisdiction on the basis of an examination of all relevant facts and law
                     raised by the Respondent in its second preliminary objection. Neverthe-
                     less, the Judgment came to this final decision on the merits after declar-
                     ing, ex cathedra, that it has jurisdiction ratione temporis on the ground
                     that “to the extent that the dispute concerns acts said to have occurred
                     before [27 April 1992], it also falls within the scope of Article IX and . . .
                     the Court therefore has jurisdiction to rule upon the entirety of Croatia’s
                     claim” (Judgment, para. 117).
                        17. In justification of this conclusion of the Court on the jurisdictional
                     objection ratione temporis raised by Serbia, the Judgment makes a reference
                     to the doctrine of State succession in respect of international responsibility
                     as relevant (ibid., paras. 106 et seq.). It is true that the Judgment tries to
                     disassociate itself from any position that might look like an endorsement of
                     this doctrine, even on a prima facie basis or on the basis of plausibility.
                     Moreover, the Judgment continues to base its whole argument on a highly
                     debatable position of the Court in its earlier Judgment on preliminary
                     objections relating to the scope and the legal implications of the declaration
                     made by the FRY on 27 April 1992. This is an issue in respect of which I
                     hold a dissenting view to the position taken by the Court in its 2008 Judg-
                     ment (2008 Judgment, p. 451, para. 111) and confirmed in the present Judg-
                     ment (para. 76) as it is in contradiction with the jurisprudence established
                     by the Court in the cases concerning the Legality of Use of Force (see, for
                     example, Legality of Use of Force (Serbia and Montenegro v. Belgium),
                     Preliminary Objections, Judgment, I.C.J. Reports 2004 (I), p. 279).
                        In spite of the Judgment’s seemingly careful approach to the question
                     of the doctrine of State succession in respect of international responsibil-
                     ity and in spite of its formal disclaimer, it would seem difficult to interpret
                     the following thesis that lies crucially at the heart of the logic of the Judg-
                     ment as anything else than an effort to link the logic of the Judgment, in
                     whatever neutral a manner as it may be, with this doctrine, as a factor
                     relevant for providing the Court with the jurisdiction stricto sensu under
                     the Convention by consent, either through some consent, implied, of the

                     175




7 CIJ1077.indb 346                                                                                     18/04/16 08:54

                     175 	 application of genocide convention (sep. op. owada)

                     Parties, or through the operation of rules of general international law
                     under Article IX. After an examination of the current state of the law of
                     State succession in respect of international responsibility, the Judgment
                     goes on to say that :
                              “It is true that whether or not the Respondent State succeeds, as
                           Croatia contends, to the responsibility of its predecessor State for
                           violations of the Convention is governed not by the terms of the Con-
                           vention but by rules of general international law. However, that does
                           not take the dispute regarding the third issue outside the scope of Arti‑
                           cle IX. As the Court explained in its 2007 Judgment in the Bosnia and
                           Herzegovina v. Serbia and Montenegro case,
                               ‘[t]he jurisdiction of the Court is founded on Article IX of the
                               Genocide Convention, and the disputes subject to that jurisdic-
                               tion are those ‘relating to the interpretation, application or ful­
                              filment’ of the Convention, but it does not follow that the
                              Convention stands alone. In order to determine whether the
                              ­Respondent breached its obligations under the Convention, as
                               claimed by the Applicant, and, if a breach was committed,
                               to determine its legal consequences, the Court will have recourse
                               not only to the Convention itself, but also to the rules of general
                               international law on treaty interpretation and on responsi­
                               bility of States for internationally wrongful acts.’ (I.C.J. Reports
                               2007 (I), p. 105, para. 149.)
                              The Court considers that the rules on succession that may come
                           into play in the present case fall into the same category as those on
                           treaty interpretation and responsibility of States referred to in the
                           passage just quoted.” (Judgment, para. 115 ; emphasis added.)
                        18. This statement, however, is in conflict with the following statement
                     in the 2008 Judgment which explains why the Court in that case decided
                     that :
                              “In so far as Article 10, paragraph 2, of the ILC Articles on State
                           Responsibility reflects customary international law on the subject, it
                           would necessarily require the Court, in order to determine if that rule
                           is applicable to the present case and for purposes of a possible appli-
                           cation, to enter into an examination of factual issues concerning the
                           events leading up to the dissolution of the SFRY and the establishment
                           of the FRY. The Court notes further that for it to determine whether,
                           prior to 27 April 1992, the FRY was a State in statu nascendi for pur-
                           poses of the rule invoked would similarly involve enquiry into disputed
                           matters of fact. It would thus be impossible to determine the questions
                           raised by the objection without to some degree determining issues
                           properly pertaining to the merits.” (2008 Judgment, p. 459, para. 127.)
                        While this passage is referring more specifically to the issue of Arti-
                     cle 10, paragraph 2, of the ILC Articles on State Responsibility, and not

                     176




7 CIJ1077.indb 348                                                                                     18/04/16 08:54

                     176 	 application of genocide convention (sep. op. owada)

                     to the issue of State succession in respect of international responsibility,
                     nevertheless the same logic should apply to the examination of the paral-
                     lel contentions raised by Croatia in defence of its claim for jurisdiction
                     and admissibility in relation to the events prior to 27 April 1992, the date
                     on which the Respondent became bound by the Genocide Convention as
                     a party to it. The Court in that 2008 Judgment clearly states that “for [the
                     Court] to determine whether, prior to 27 April 1992, the FRY was a State
                     in statu nascendi for purposes of the rule invoked would similarly involve
                     enquiry into disputed matters of fact” and that “[i]t would thus be impos‑
                     sible to determine the questions raised by the objection without to some
                     degree determining issues properly pertaining to the merits” (ibid. ; empha-
                     sis added).
                        19. I have no disagreement of substance with the general statement in
                     the 2007 Judgment as quoted above (para. 17). However, it is abundantly
                     clear from the context of that passage that the purpose of this statement
                     is totally different from what the present Judgment is trying to argue in
                     the paragraph in question (Judgment, para. 115). The intent and purpose
                     of the passage in the 2007 Judgment is to restrictively define the scope of
                     the jurisdiction conferred by the consent of the parties under Article IX
                     of the Convention. The intent of the present paragraph would appear to
                     be to expand the scope of the jurisdiction of the Court conferred by the
                     consent of the parties under Article IX of the Convention, which is con-
                     fined to “[d]isputes . . . relating to the interpretation, application or fulfil-
                     ment” of the Convention, to something which is not expressly stated by
                     arguing that claimed rules of general international law—which the Judg-
                     ment would seem to imply could cover the law of State succession in
                     respect of international responsibility—could be relevant to, and form an
                     essential part of the argument of the Applicant on, the “interpretation,
                     application or fulfilment” of the Convention for the purposes of deter-
                     mining the scope of jurisdiction.
                        20. I could only accept such logic, if the validity of the doctrine in
                     question under general international law were fully examined by the
                     Judgment in the section on jurisdiction and its veracity — or at any rate
                     its plausibility — established. Otherwise, this doctrine would be no more
                     than an argument advanced by one of the Parties to the dispute, just as is
                     the argument, again advanced by the same Party in the present case and
                     rejected by the present Judgment, on the validity of the doctrine based on
                     Article 10, paragraph 2, of the ILC Articles on State Responsibility (a
                     provision relating to the issue of responsibility of States in statu nascendi).
                     On this latter issue the Judgment expends detailed discussion, arriving at
                     the conclusion that this argument of Croatia cannot provide a basis for
                     jurisdiction of the Court within the scope of Article IX of the Convention
                     (Judgment, para. 105).
                        21. It is thus my position that the conclusion of the present Judgment
                     should have been based on an approach to pursue the path prescribed by
                     the 2008 Judgment and examine to the extent necessary the relevant
                     aspects, both of facts and law, of the merits of the case before arriving at

                     177




7 CIJ1077.indb 350                                                                                       18/04/16 08:54

                     177 	 application of genocide convention (sep. op. owada)

                     the conclusion that the claim of the Applicant cannot be upheld on the
                     merits. If the present Judgment were to follow the present structure of the
                     Judgment of treating the jurisdictional issues first before treating any
                     aspect of the merits, the Court can only do so after satisfying itself that it
                     has the necessary jurisdiction on the basis of the consent of the Parties.
                     This would have required the Court to examine the legal validity of all the
                     alleged rules of international law advanced by the Applicant, including
                     those relating to State succession in respect of international responsibil-
                     ity, as a means to establish the legal basis for enabling the Court to exer-
                     cise jurisdiction with regard to the merits. In my submission, the present
                     Judgment has failed to do that.

                     (Signed) Hisashi Owada.




                     178




7 CIJ1077.indb 352                                                                                    18/04/16 08:54

